Citation Nr: 0707603	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-03 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the Reiter's syndrome disability.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as due to the Reiter's syndrome 
disability or treatment thereof.

3.  Entitlement to service connection for hypertension, to 
include as due to the Reiter's syndrome disability or 
treatment thereof.

4.  Entitlement to service connection for indigestion, to 
include as due to the Reiter's syndrome disability or 
treatment thereof.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to the Reiter's 
syndrome disability or treatment thereof

6.  Entitlement to service connection for a stomach disorder, 
to include as due to the Reiter's syndrome disability or 
treatment thereof



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from January 1975 to January 
1979, and from February 1979 to May 1983.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In August 2006, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

In September 2006, the veteran submitted additional evidence, 
unaccompanied by a waiver of initial RO consideration.  
Accordingly, the claim must be remanded for review of the 
evidence by the agency of original jurisdiction.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The increased rating issue and the 
remaining four service connection issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran is not diagnosed as having irritable bowel 
syndrome (IBS).


CONCLUSION OF LAW

The appellant does not have any IBS that is the result of 
disease or injury incurred in or aggravated by active 
military service or due to a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his IBS 
service connection claim by correspondence dated in January 
2003, and December 2005.  These documents informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  In those letters, the RO informed 
the appellant about what was needed to establish entitlement 
to service connection.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records and his VA outpatient medical records.  Private 
medical records were obtained and added to the claims file.  
The appellant was afforded VA medical examinations.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information relating to effective dates and 
disability ratings in letters dated in April 2006, and July 
2006.  In addition, because the Board has denied the 
appellant's claim for service connection for IBS, such 
information is not applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish service connection, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  The appellant 
was provided with notice as to the medical evidence needed 
for service connection for IBS, as well as the assistance VA 
would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of the issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The appellant has contended that he currently has IBS that is 
etiologically related to his service-connected Reiter's 
syndrome or to treatment for that disability.  He testified 
at his August 2006 videoconference hearing that he thought he 
had been diagnosed with IBS in approximately 1992.  He also 
testified that the medications he had to take for his 
Reiter's syndrome disability had caused him to experience 
gastrointestinal problems.

A disability that is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Review of the medical evidence of record indicates that the 
appellant sought treatment at a VA facility in August 2001 
for complaints of epigastric and left-sided abdominal pain 
for the previous four years.  He reported that certain foods 
caused the pain which was relieved after a bowel movement.  
The clinical assessment was that the appellant most likely 
had IBS and non-ulcer dyspepsia.  However, review of the VA 
outpatient records subsequent to that reveals that the 
appellant was not thereafter treated for, or diagnosed with 
IBS.  In February 2002, the appellant denied abdominal pain.

The appellant underwent a VA medical examination in March 
2003; he reported that he was not on any medication for his 
Reiter's syndrome.  He also said that he not taken anything 
for the previous two or three years.  On physical 
examination, the appellant was described as well-built and 
well nourished.  His abdomen was without organomegaly.  There 
were no masses.  There was diffuse tenderness throughout.  
There was no rebound tenderness.  Bowel sounds were 
normoreactive.  Laboratory testing revealed the presence of 
Helicobacter pylori and no anemia.  The examiner rendered 
diagnoses of a small hiatal hernia, GERD, gastritis and a 
past history of peptic ulcer disease with a deformed duodenal 
bulb.  

The appellant underwent a colonoscopy in January 2005; the 
indication for the procedure was a heme-positive stool.  The 
VA testing revealed that the colonic mucosa appeared entirely 
normal.  An August 2005 VA mental health consultation 
included a review of the appellant's medical history and the 
list of diagnoses included gastroesophageal disease (GERD), 
but there was no mention of any IBS.  A March 2006 VA 
outpatient primary care clinic note indicated that the 
appellant had a history of diagnoses that included a hiatal 
hernia, acute gastritis and GERD, but IBS was not listed.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328 (1997).  That said, the evidence does not demonstrate 
the appellant has a current diagnosis of IBS.  While judicial 
interpretation of the matter of secondary service connection 
as embodied in 38 C.F.R. § 3.310 requires consideration of 
whether the service-connected disability either causes or 
aggravates another condition, because the appellant does not 
have a clinical diagnosis of IBS, it cannot be said that his 
service-connected disability is etiologically related in any 
fashion.  As such, there is no basis on the current record to 
grant service connection for this claimed disability under 
any theory - direct or secondary.

The preponderance of the evidence is therefore against the 
IBS service connection claim.  Since the preponderance of the 
evidence is against this claim under all theories of service 
connection, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Service connection for IBS is denied.



REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (hereinafter Court) held that the described conditions 
in that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

In this case, the appellant is service-connected for Reiter's 
syndrome.  This disability can be manifested in a number of 
different ways.  As an example, the appellant has been 
afforded a separate rating for the effect of that disability 
on his eyesight, as well as a separate rating for its effect 
on his joints.  This disease can also be manifested by 
intestinal complaints and treatment for joint pain associated 
with Reiter's can also lead to gastric complaints.  Judicial 
interpretation of the matter of secondary service connection 
as embodied in 38 C.F.R. § 3.310 requires consideration of 
whether the service-connected disability either causes or 
aggravates another condition.   Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc) (when aggravation of a non-service- 
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  There is no indication that the RO considered 
any application of the Allen decision to the question of 
whether the appellant's service-connected Reiter's syndrome 
is etiologically related by way of aggravation to any current 
claimed pathology.  Further development of the medical 
evidence and adjudication on this basis are therefore 
indicated.

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the appellant's left 
foot disability.  The considerations described above require 
a remand for further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

For these reasons, this case is REMANDED for the following 
development:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
claims and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should also be told to 
provide any evidence in his possession 
pertinent to his claims.  38 C.F.R. 
§ 3.159 (2006).

2.  All VA medical records relating to 
treatment of the appellant not already of 
record should be identified and obtained.  
These records should be associated with 
the claims file.  If there are no 
records, documentation used in making 
that determination should be included in 
the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, who have treated 
him for any claimed condition.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant should also 
be informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

4.  After the above development is 
completed, the AMC/RO should schedule the 
appellant for appropriate VA medical 
examination(s) as are deemed necessary to 
readjudicate the claim, (for example; 
rheumatology, ophthalmology, hypertension 
and gastroenterology), to accurately 
determine and delineate all the signs and 
symptoms of his Reiter's syndrome.  All 
appropriate tests, including x-rays, 
should be conducted and the examiner(s) 
should review the results of any testing 
prior to completion of any report.  The 
claims file, including any additional 
records obtained pursuant to the 
development requested above must be made 
available to the examiner(s) for review 
in conjunction with the examination(s).  
Each examiner should state in the report 
whether said claims file review was 
conducted.

The examiner(s) should be requested to 
specifically identify each specific organ 
or body system affected by the Reiter's 
syndrome disability and comment upon the 
nature, extent, and current degree of 
impairment manifested.  The examiner(s) 
should describe all symptomatology due to 
treatment for the appellant's service-
connected Reiter's syndrome disability.  
The rationale for all opinions expressed 
should also be provided.

In particular, the examiner(s) must 
describe in detail the relative degree, 
severity or extent of any diagnosed 
condition that is found to be part and 
parcel of, or due to, the service-
connected Reiter's syndrome.  The 
examination report(s) must include a 
discussion of whether any claimed 
condition is etiologically related, 
either directly or by way of aggravation, 
to either the Reiter's syndrome itself or 
to treatment for that disability.  This 
includes discussion of hypertension, 
orthopedic complaints, gastrointestinal 
complaints and visual acuity.

The examiner(s) should state whether or 
not any hypertension or gastrointestinal 
disorder is attributable to the veteran's 
military service, pre- or post-service 
pathology, or some other cause or causes.

The examiner(s) should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
during flare-ups of the Reiter's syndrome 
(if the appellant describes flare-ups), 
and, to the extent possible, provide an 
assessment of the functional impairment 
during flare-ups.

5.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

6.  Upon receipt of any VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2.  

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including 38 C.F.R. §§ 3.310, 
3.321, 4.40, 4.59; Esteban v. Brown, 6 
Vet. App. 259 (1994); Allen v. Brown, 
7 Vet. App. 439, 448 (1995); and DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  
The re-adjudication should include 
consideration of whether any claimed 
pathology has been caused or made worse 
by the appellant's service-connected 
Reiter's syndrome disability.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


